Title: To Thomas Jefferson from James Patton, 29 May 1804
From: Patton, James
To: Jefferson, Thomas


          
            Sir
            Alexandria 29th. May 1804
          
          By this mornings mail, the inclosed Letter for Mr Eppes reached me under cover from Kingston Jamaica—and I have presumed that in taking the liberty of inclosing it to you—was ensuring a safe & certain conveyance, and in so doing, I have ever supposed that it will probably reach Him with more dispatch than by any direction I could give it—
          I have the Honor to be Sir with great respect, yr most Obedient & very Humble servt.
          
            James Patton
          
        